OPINION
By HURD, PJ.
This action in equity to declare a trust for an accounting and equitable relief, originated in the common pleas court of Cuyahoga County and came before this court for trial ‘de novo’ on questions of law and fact. By stipulation of the parties the case is submitted to this court on the transcript of the testimony taken in the trial court with additional evidence and exhibits in the trial in common pleas court. At the time of trial in this court the defendant appellant offered in evidence defendant’s Court of Appeals’ Exhibits 1 to 11 inclusive at which time this court reserved ruling but thereafter admitted all of said proffered exhibits in evidence.
On March 8, 1948 the following entry was made upon the docket of this court:
“Decree for plaintiffs appellees, as in common pleas court, impressing a trust in their favor each in an amount of an undivided one-third interest in the premises in question.”
*178Thereafter on March 11, the defendant filed his motion for a new trial and this opinion is rendered on said motion.
For purposes of brevity and convenience the parties will be hereinafter referred to as plaintiffs and defendant as they appeared in the- common pleas court.
The findings and conclusions of Newcomb, J., of common pleas court, appear in the body of the court’s journal entry as follows:
“This cause came on to be heard this 1st day of March, 1947 upon the petition of plaintiffs, the answer of defendant and upon the evidence; and the court being fully informed in the premises, makes the following findings, viz:
‘That the three parties herein are all related by blood, the plaintiff Anna C. Burhenn being the mother of the plaintiff, Mabel C. Burhenn and of the defendant, Ellsworth W. Burhenn. That plaintiff, Anna C. Burhenn on or about July 12, 1919. purchased on a land contract the lot described in the petition for $1750.00 and paid for the same out of her funds; that on or about July 8, 1924 she caused record title thereto to be placed for convenience in the name of Ellsworth W. Burhenn and that until and as hereinafter set forth, she retained the beneficial interest in said lot for herself:
That on or about March 1925, the said three parties negotiated a construction mortgage and with the proceeds therefrom, erected upon said lot a house and garage; that defendant Ellsworth W. Burhenn was employed as a carpenter thereon and out of said mortgage funds received full wages for his services; and that said mortgage and other mortgages placed on the premises were later retired, and paid out of the common fund of the three parties as hereinafter set forth;
That on or about June 29, 1925 the three parties herein moved from their former residence to the premises described in the petition and have ever since occupied the same as their home;
That on or about September, 1925, Anna C.. Burhenn, Mabel C. Burhenn and Ellsworth W. Burhenn, orally agreed one with the other that they would live in, pay for and together own the said house and lot; That on her part Anna C. Burhenn agreed to contribute said lot and to furnish her services as housekeeper and manager of the financing of the project and that out of the sums contributed to her by her son and daughter she would pay the living expenses of the three, the mortgage payments of principal and interest and the taxes and expenses of maintenance of the premises; and that on their parts plaintiff, Mabel C. Burhenn, and the defendant, Ellsworth W. Burhenn agreed to pay to their mother the sum *179of $25.00 each per week from which common fund plaintiff, Anna C. Burhenn agreed to make the payments before mentioned.
That plaintiff, Anna C. Burhenn contributed the said lot and performed all of the services required of her to be performed pursuant to such agreement; and in addition thereto contributed to the common fund an additional sum received by her from an alimony settlement and sums saved by her from taking in roomers and boarders;
That plaintiff, Mabel C. Burhenn, regularly paid the sum of $25.00 per week required of her to be contributed to the common fund, pursuant to such agreement; and in addition thereto for a period of years contributed to the common fund an additional sum of $5.00 per week.
That defendant, Ellsworth W. Burhenn was not regularly employed and could not or did not regularly pay the full sum of $25.00 per week required of him to be contributed to the common fund; that the premiums on life insurance policy on his life which was cashed in by him and the proceeds thereof duly applied on the balance of the indebtedness owed on said premises, were paid by plaintiff, Anna C. Burhenn out of the common fund placed in her hands, in part for such purpose; and that defendant, Ellsworth W. Burhenn has not fully made the payments required of him to be contributed to the common fund pursuant to such agreement.
That the successive loans obtained by the three parties in the purchase of the premises, viz; $6500.00 from The Heights Savings & Loan Company, $552.00 from The Morris Plan Bank and $5,000.00 from The Equitable Life Assurance Society of the United States, together with the interest payments thereon, were paid by plaintiff, Anna C. Burhenn out of the sums contributed to the common fund by plaintiff, Mabel C. Burhenn and by defendant Ellsworth W. Burhenn; that said payments and the taxes and expenses of maintenance of the premises were paid by plaintiff, Anna C. Burhenn out of said common fund for the benefit of the three parties herein pursuant to said oral agreement of September, 1925; and that plaintiffs, Anna C. Burhenn and Mabel C. Burhenn have fully contributed and/or performed the services required of them and more, but have indicated to the court their willingness to accept and have an undivided one-third interest in and to the said premises;
The court further finds that defendant, Ellsworth W. Burhenn holds record title to the premises described in the petition for the respective equal benefit of Anna C. Burhenn and Mabel C. Burhenn and Ellsworth W. Burhenn; that said *180premises should be impressed with. a trust in accordance therewith and that defendant, Ellsworth W. Burhenn, should be ordered to convey to each of the plaintiffs respectively, Anna C. Burhenn and Mabel C. Burhenn, by good and sufficient deed, an undivided one-third interest in said premises.”
Thereafter follow the judgment and the decree of the court impressing a trust in accordance with the finding and conclusions.
The record in this case is an extended one of some 367 pages accompanied by numerous and voluminous exhibits received in evidence in the trial court, with additional exhibits received in this court.
The case was hotly contested by very able counsel and was tried to a very able, learned and experienced trial judge who had the opportunity not afforded this court of observing the appearance of the witnesses on the witness stand, their manner of testifying, their candor or lack or candor, their intelligence, interest or bias and all of the attitudes and characteristics of witnesses which are immediately observable by. the trial judge who is charged with the duty as is this court of determining wherein the truth lies in the conflicting evidence offered by the witnesses.
The case also involves serious questions of veracity in a property dispute between members of the same family who up to the time of this hearing were still dwelling together; with a mother and daughter plaintiffs arrayed on one side and with the son and brother defendant on the other side of the trial table.
We have carefully reviewed the evidence as presented in the trial court and the additional evidence offered here and find that we must adhere to the decision originally made herein, as set forth on the trial docket of this court quoted above.
The plaintiffs had the burden of establishing the allegations of the petition by clear and convincing evidence. A review of the entire record leads us to the conclusion that the burden of proof thus placed upon the plaintiffs by law was successfully sustained by them throughout the trial of the case and that the judgment of the trial court was fully consistent therewith.
We can see no advantage in or necessity for a detailed analysis of the evidence at this time. Suffice it to say that in the opinion of a majority of this court the testimony of the mother and sister, plaintiffs herein as shown by an examination of the entire record together with the testimony of corroborating witnesses and the documentary evidence as *181shown by the record, adequately, clearly and convincingly support the findings of fact, conclusions of law and judgment of the trial court as hereinbefore set forth at length.
Therefore the motion for new trial is overruled. Exceptions are allowed.
MORGAN, J, concurs, SKEEL, J, dissents. (See dissenting opinion)